United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, GOLDEN GATE
NATIONAL RECREATION, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
James Wright, for the appellant
Office of Solicitor, for the Director

Docket No. 12-1339
Issued: December 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 6, 2012 appellant, through her representative, filed a timely appeal of the
January 4, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant filed a timely claim for compensation for hearing loss
pursuant to the applicable time limitations under FECA.
On appeal, appellant’s representative contends that the evidence of record establishes that
appellant filed a timely claim for employment-related hearing loss. Appellant was not aware that
her hearing loss constituted a compensable injury for which she could file a claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 9, 2010 appellant, then a 52-year-old maintenance worker, filed an
occupational disease claim alleging that on August 2, 2010 she first became aware of her hearing
loss and realized that it was caused by her employment. She contended that after her exposure to
loud noise at work as a maintenance worker and other exposure to construction noises as a
supply technician, she began to experience hearing loss which progressively worsened.
Appellant stated that she was last exposed to conditions alleged to have caused her condition on
April 5, 1995. In a July 7, 2010 narrative statement, she contended that she was exposed to loud
noise at work eight hours a day, five days a week beginning in 1985 when she started work as a
maintenance laborer. Appellant further contended that the employing establishment was aware
of her hearing loss.
In a December 9, 2010 letter, Winnie Fong, a human resources specialist, stated that
appellant worked as a laborer at the employing establishment from January 6, 1985 through
June 6, 1987. She worked as a maintenance worker from June 7, 1987 to February 17, 1996.
Appellant was off work due to a workers’ compensation injury under OWCP File No.
xxxxxx106 from April 4, 1995 to February 17, 1996. She returned to work on February 18, 1996
in a supply technician position that accommodated her physical restrictions. Appellant stopped
work on April 29, 2003 due to the prior workers’ compensation injury. Ms. Fong stated that
appellant separated from federal service on February 8, 2008. She contended that appellant’s last
exposure to noise was in her maintenance worker position which was before April 4, 1995, over
15 years ago. Ms. Fong related that there was no record of hearing loss in appellant’s employee
medical file. She stated that an accompanying Form SF-78 dated March 28, 1985 established a
threshold that appellant’s hearing was normal. The medical file did not contain any subsequent
medical documentation regarding her hearing. Ms. Fong stated that, if appellant’s supervisors
were aware of a hearing loss, they did not annotate it in her employee medical file. The
employing establishment had no evidence to confirm that appellant had any hearing loss due to
her employment, that she was exposed to high levels of noise eight hours a day, five days a
week, or that she lost time from work as a result of her claimed condition.
By letter dated December 16, 2012, OWCP notified appellant of the deficiencies of her
claim and requested additional factual information. Also, on December 16, 2012 it requested
that the employing establishment answer questions regarding appellant’s claim.
In a December 29, 2012 letter, appellant provided her employment history at the
employing establishment from January 1981 to February 2008. She was last exposed to
hazardous noise at work in April 2003. On August 2, 2010 appellant first realized that her
hearing loss was related to her work exposure to loud noises. She selected August 2, 2010 as her
date of injury because a physician’s audiological evaluation performed on that date found that
she had hearing loss due to loud noises at work.
In a March 2, 2011 letter, Ms. Fong stated that a maintenance worker was exposed to
minimum noise. Under unusual circumstances, i.e., 10 percent to 15 percent of the time,
maintenance workers assisted building, utility, roads and trails crews. Ms. Fong stated that under
no circumstances did maintenance workers operate any type of tools and/or equipment for eight
continuous hours. Their primary function was to clean restrooms, perform minor repairs to these
restrooms when needed, pick up litter throughout the park and assist other maintenance trades as
needed. Ms. Fong noted a description of the maintenance worker position provided by Billy
2

Vogele, a maintenance worker supervisor, who currently managed appellant’s former work area.
Mr. Vogele stated that such workers used a gas-powered hand-held blower 15 to 30 minutes
every 4 or 5 days. When there was a full gardening staff, maintenance workers performed no
string trimming, mowing or edging. They only occasionally assisted with tree branch removal
and used a gas-powered blower instead of a broom 15 minutes or less per week. In a March 31,
2011 letter, Ms. Fong contended that appellant’s hearing loss claim was not timely filed. She
stated that earplugs and muffs were issued to employees. The employing establishment did not
have a noise abatement program during appellant’s employment. Complaints of hearing loss due
to exposure to loud noises would have been treated on a case-by-case basis. There were no
records documenting hearing loss or complaints of exposure to loud noises in appellant’s files.
In a June 1, 2011 decision, OWCP denied appellant’s claim on the grounds that it was not
timely filed under 5 U.S.C. § 8122. It found that she did not file her claim until December 9,
2010, more than three years after April 3, 1995, the date she was last exposed to hazardous
federal noise. OWCP further found that there was no evidence that a supervisor had actual
knowledge of appellant’s claim within 30 days of the date of injury.
By letter dated June 7, 2011, appellant, through her representative, requested an oral
hearing before an OWCP hearing representative.
During the October 26, 2011 hearing, appellant testified that she was not aware that her
hearing loss could be compensable until after she underwent an audiological evaluation in 2010.
She first realized that her hearing loss was caused by her employment while working as a supply
technician in an airplane hangar. Appellant stated that she was exposed to loud noise in this
position from 1996 until maybe 2002. She noted that after 2002 her office moved from the
airplane hangar to an office setting. Appellant did not report her hearing loss to the employing
establishment because she did not think it was significant enough at that time.
In a January 4, 2012 decision, an OWCP hearing representative affirmed the June 1, 2011
decision. The hearing representative found that appellant did not file her claim within three
years from when she was last exposed to noise as a supply technician from 1996 until 2002.
LEGAL PRECEDENT
Under FECA,2 as amended in 1974, a claimant has three years to file a claim for
compensation.3 In a case of occupational disease, the Board has held that the time for filing a
claim begins to run when the employee first becomes aware or reasonably should have been
aware, of a possible relationship between her condition and her employment.4 Where the
employee continues in the same employment after such awareness, the time limitation begins to
run on the date of her last exposure to the implicated factors.5 Section 8122(b) provides that, in
latent disability cases the time limitation does not begin to run until the claimant is aware or by
2

5 U.S.C. § 8122(a).

3

See Duet Brinson, 52 ECAB 168 (2000); William F. Dorson, 47 ECAB 253, 257 (1995); see also 20 C.F.R.
§ 10.101(b).
4

See William C. Oakley, 56 ECAB 519 (2005).

5

See Larry E. Young, 52 ECAB 264 (2001); William D. Goldsberry, 32 ECAB 536, 540 (1981).

3

the exercise of reasonable diligence, should have been aware, of the causal relationship between
her employment and the compensable disability.6 Even if the claim is not filed within the threeyear period, it may be regarded as timely under section 8122(a)(1) if appellant’s immediate
supervisor had actual knowledge of her alleged employment-related injury within 30 days such
that the immediate superior was put reasonably on notice of an on-the-job injury or death.7 The
Board has held that a program of annual audiometric examinations conducted by an employing
establishment may constructively establish actual knowledge of a hearing loss such as to put the
immediate supervisor on notice of an on-the-job injury.8
ANALYSIS
The Board finds that the evidence of record establishes that appellant did not timely file a
claim for compensation under FECA. Appellant reported on the claim form that she was aware
of a relationship between the claimed condition and her employment as of August 2, 2010.
Under section 8122(b), the time limitation begins to run when she became aware of causal
relationship, or, if she continued to be exposed to noise after awareness, the date she is no longer
exposed to noise. The record reflects that appellant stated that she first realized that her hearing
loss was caused by her employment while working as a supply technician in an airplane hangar
from 1996 to 2002. She further stated that after 2002 her office moved from the airplane hangar
to an office setting. Appellant, therefore, was aware of a causal relationship between her hearing
loss and her work during her federal employment and was last exposed to the work condition that
caused her condition before she retired on February 8, 2008. Therefore, the three-year time
limitation began to run in 2002, her date of last exposure to the implicated employment factor.
Since appellant did not file her claim until December 9, 2010, the Board finds that her claim was
filed outside the three-year time limitation period under section 8122(a).
Appellant’s claim would still be considered timely if her immediate supervisor had actual
knowledge of her injury within 30 days of her last exposure or if she provided written notice.9
The record does not reflect that appellant provided written notice of injury prior to filing the
instant claim, and Ms. Fong advised that the employing establishment had no knowledge of any
hearing loss or complaints of exposure to loud noise. The record does not contain evidence of
annual audiograms by the employing establishment. The Board finds, therefore, that appellant
has not established that the employing establishment had knowledge of a hearing loss within 30
days of her last exposure in 2002.

6

5 U.S.C. § 8122(b); see also Bennie L. McDonald, 49 ECAB 509, 514 (1998).

7

See Duet Brinson, supra note 3; Delmont L. Thompson, 51 ECAB 155, 156 (1999).

8

See Jose Salaz, 41 ECAB 743 (1990); Kathryn A. Bernal, 38 ECAB 470 (1987). See also Federal (FECA)
Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.3c and 6c (October 2010) which states: “If the employing
[establishment] gave regular physical examinations which might have detected signs of illness (for example, regular
x-rays or hearing tests), the agency should be asked whether the results of such tests were positive for illness and
whether the employee was notified of the results. [If the claimant was still exposed to employment hazard on or
after September 7, 1974 and the agency’s testing program disclosed the presence of an illness or impairment, this
would constitute actual knowledge on the part of the agency, and timeliness would be satisfied even if the employee
was not informed...].”
9

Id. at § 8122(a)(1); see Ralph L. Dill, 57 ECAB 248 (2005).

4

The contention of appellant’s representative, on appeal, that appellant was not aware that
she could file a hearing loss claim is an insufficient cause or reason for failure to file a timely
claim. The Board has held that an employee’s unawareness of possible entitlement, lack of
access to information or ignorance of the law or one’s rights and obligations under it do not
constitute exceptional circumstances that excuse a failure to file a timely claim.10 Appellant was
not under 21 years old and provided no evidence to show that she was incompetent or was
prevented from giving notice by exceptional circumstances. Thus, she did not timely file a claim
for compensation.11
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not file a timely claim for compensation for an
employment-related hearing loss and, therefore, her claim is barred by the applicable time
limitation provisions of FECA.
ORDER
IT IS HEREBY ORDERED THAT the January 4, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 6, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

B.J. (B.J.), 59 ECAB 660 (2008).

11

Id.

5

